Title: To Thomas Jefferson from Alexander McCaul, 14 August 1788
From: McCaul, Alexander
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Glasgow Augt the 14th 1788.
          
          I received your agreable favour of the 12th Ulto only yesterday, and I am very sorry that your expectations from your Estate in Virginia should have so far dissappointed your good intentions of discharging your debt agreable to stipulation. Suffice it to say at present that what remittance you can make this year will be very acceptable and this you will be pleased to do in the manner most convenient to yourself. If it is by bills on London you may remitt directly to me or should it be more convenient to do it inLondon make them payable to Robert & Hugh Ingram on my Account.You will no doubt be informed from Virginia that the new constitution was adopted in that state on the 25th of June by a small majority of ten and after a severe contest. I hope ere long to see the Government of that Country in the hands of Men of real property and integrity for sure I am they never can rise to be a great people unless Industry frugality and integrity become their prevailing character. When I first knew that Country I don’t beleive there was in general an honester sett of people on the face of the Earth, but wonderfully have they changed of late years, and you will be amazed when I tell you that among the great number of respectable names that owed money to my Partners and myself that not one amongst them have said they would pay their debts except yourself Mr. John Rose and Mr. John Nicholas. It will serve no good purpose for me to complain, but I have been hardly used, my Property confiscated and withheld from me, and instead of its being allowed to go at least to the discharge of Virginia debts these very debts sent to this Country against me to a very considerable amount and which I have been obliged to pay. I would hope this new constitution will be productive of good, establish an effective Government in all the states and make the debtors think seriously of paying. My friend Mr. Lyle whom you know writes thus “had the prohibitory Laws been repealed immediately on the Peace the Planters would have continued the frugal plans they followed during the War, been gradually paying their old debts and have been at this day in better circumstances than they now are in, but instead of this dissipation and extravagance had pervaded all ranks.” This very same idea Mr. John Nicholas has of it in a long letter I had from him. I shall be very happy occasionally to hear from you and I am with great regard &
          Sept. 29. As I have reason to fear my letter of the 14th of August misscarried having wrote to Bourdeaux and Rotterdam by the same Post which I know now did misscarry you have above a copy of that letter to which I have nothing at present to add but that with great regard I am Dr Sir Your mo. hum Servt.,
          
            Alexr. Mccaul
          
        